DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 5-8 are pending.
Claims 3-4 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David M. Ovedovitz (Reg. No. 45, 336) on March 2, 2021.

The application has been amended as follows: Claim 1 (Currently Amended) An information processing device comprising:
	a storage unit; and
	one or more processors, wherein
	the storage unit stores a machining program for operating a motor of a machine tool, a robot, or an industrial machine,

	as the partial machining program including the characteristic element, the one of the one or more processors is configured to extract from the machining program at least one of:
		a machining program portion for causing the motor to perform an operation involving reversal of a motor speed; 
		a machining program portion for causing the motor to perform an operation involving a switching from a stopped state to a moving state and a switching from a moving state to a stopped state; and 
		a machining program portion for causing the motor to perform an operation involving a change in acceleration without involving reversal of a motor speed.  

Claim 2 (Previously Presented) The information processing device according to claim 1, wherein

	one of the one or more processors is configured to adjust control parameters of the motor based on a learning result obtained by the learning.  

Claims 3 and 4 (Cancelled)

Claim 5 (Previously Presented) The information processing device according to claim 1, wherein
	the one of the one or more processors is configured to determine whether the positional deviation exceeds the threshold based on a result obtained when the motor is operated based on the machining program.  

Claim 6 (Previously Presented) The information processing device according to claim 1, wherein
	the one of the one or more processors is configured to extract a part of the machining program designated by a user who has referred to information indicating a change in positional deviation in a time-series manner or information on a moving trajectory of an operation of the motor as the partial machining program including the characteristic element.  

(Previously Presented) The information processing device according to claim 1, further comprising:
	a display unit that displays the partial machining program.  

Claim 8 (Currently Amended) An information processing method executed by a computer, the information processing method comprising:
	a storage step of storing a machining program for operating a motor of a machine tool, a robot, or an industrial machine; and 
	a generating step of generating a learning program for performing machine learning on a control parameter including at least any one of a control parameter related to velocity feedforward, a control parameter related to position feedforward, a control parameter related to current feedforward, a control parameter related to static friction, and a control parameter related to backlash during reversal, based on operating characteristics of the motor by extracting, from the machining program stored in the storage step, a portion of the machining program that causes the motor to perform an operation in which a positional deviation exceeds a threshold when the motor is operated as a partial machining program including a characteristic element,
	wherein as the partial machining program including the characteristic element, the one of the one or more processors is configured to extract from the machining program at least one of:
		a machining program portion for causing the motor to perform an operation involving reversal of a motor speed; 

		a machining program portion for causing the motor to perform an operation involving a change in acceleration without involving reversal of a motor speed.




Examiner’s Statement of Reason for Allowance
Claims 1-2 and 5-8 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Okita et al. (USPGPUB 2012/0059506) discloses a servo control system capable of using an angle-based synchronization learning control, even when a reference position is not given, while maintaining the advantage of the angle-based synchronization method.  The servo control system has X-, y- and z-axes servo controllers, each configured to control x-, y- and z-axes servomotors, respectively, Kawai (USPGPUB 2012/0133311) discloses a motor magnetic pole position correction method for correcting a relative positional relationship between a movable element position of a direct drive motor and a movable element position detection value detected by a position detector attached to the direct drive motor., and Toyozawa et al. (USPPUB 2004/0145333) disclosed a servo motor drive control device according to a first aspect of the present invention relates to a control device for driving and controlling a periodically operated drive object by means of a servo motor, comprising: a position detector for detecting the position of the drive object; means for obtaining the positional deviation between a positional command supplied to the servo motor and the position of the drive object as fed back by the position detector, for each sampling cycle, none of these references taken either alone or in combination with the prior art of record disclose information processing device and method, including:
Claim 1, generate a learning program for performing machine learning on a control parameter including at least any one of a control parameter related to velocity feedforward, a control parameter related to position feedforward, a control parameter related to current feedforward, a control parameter related to static friction, and a control parameter related to backlash during reversal, based on operating characteristics of the motor by extracting, from the machining program stored in the storage unit, a portion of the machining program that causes the motor to perform an operation in which a positional deviation exceeds a threshold when the motor is operated as a partial machining program including a characteristic element, and
	as the partial machining program including the characteristic element, the one of the one or more processors is configured to extract from the machining program at least one of:

		a machining program portion for causing the motor to perform an operation involving a switching from a stopped state to a moving state and a switching from a moving state to a stopped state; and 
		a machining program portion for causing the motor to perform an operation involving a change in acceleration without involving reversal of a motor speed.  
Claim 8, a generating step of generating a learning program for performing machine learning on a control parameter including at least any one of a control parameter related to velocity feedforward, a control parameter related to position feedforward, a control parameter related to current feedforward, a control parameter related to static friction, and a control parameter related to backlash during reversal, based on operating characteristics of the motor by extracting, from the machining program stored in the storage step, a portion of the machining program that causes the motor to perform an operation in which a positional deviation exceeds a threshold when the motor is operated as a partial machining program including a characteristic element,
	wherein as the partial machining program including the characteristic element, the one of the one or more processors is configured to extract from the machining program at least one of:
		a machining program portion for causing the motor to perform an operation involving reversal of a motor speed; 

		a machining program portion for causing the motor to perform an operation involving a change in acceleration without involving reversal of a motor speed.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119